276 S.W.3d 916 (2009)
STATE of Missouri, Plaintiff-Respondent,
v.
Charles G. HAWTHORNE, Defendant-Appellant.
No. SD 29036.
Missouri Court of Appeals, Southern District, Division Two.
February 19, 2009.
David B. Smith, Asst. Public Defender, Springfield, for Appellant.
Darrell L. Moore, Pros. Atty., Joseph E. Knipp, Asst. Pros. Atty., Springfield, for Respondent.
JOHN E. PARRISH, Judge.
Charles G. Hawthorne undertakes to appeal this court-tried criminal case. The appeal must be dismissed.
Rule 30.04 prescribes what is required in the record on appeal that must be filed in the appeal of a criminal case. The record on appeal is divided into two components, the legal file and the transcript. Rule 30.04(a). "The legal file component of the record on appeal must include a copy of the judgment and sentence. Rule 30.04(a). Rule 29.07(c) requires that a judgment of conviction `set forth the plea, the verdict or findings, and the adjudication and sentence.'" State v. Nenninger, 50 S.W.3d 368, 369 (Mo.App.2001). See also City of Neosho v. Doyle, 52 S.W.3d 651 (Mo.App.2001); State v. Miner, 606 S.W.2d 448 (Mo.App.1980). The record on appeal in this case does not include a final judgment. The appeal is dismissed.
LYNCH, C.J., and RAHMEYER, J., concur.